Name: Commission Regulation (EEC) No 948/90 of 11 April 1990 opening an invitation to tender for the supply of olive oil to Romania
 Type: Regulation
 Subject Matter: Europe;  trade policy;  processed agricultural produce;  trade
 Date Published: nan

 12. 4. 90 Official Journal of the European Communities No L 96/63 COMMISSION REGULATION (EEC) No 948/90 of 11 April 1990 opening an invitation to tender for the supply of olive oil to Romania Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil (3), and in particular Article 7 thereof, Whereas Council Regulation (EEC) No 282/90 of 22 January 1990 on emergency action for the supply of certain agricultural products to Romania (4), and in parti ­ cular Article 3 (2) thereof, the Community has made 2 500 tonnes of olive oil from intervention available to Romania ; Whereas this quantity is held at present by the Spanish intervention agency ; whereas the product made available to the Romanian authorities should be packaged and ready for consumption ; whereas the costs of such supplies should be determined by invitation to tender ; Whereas it is necessary to verify that the olive oil is actu ­ ally made available to Romania and to specify what evidence must be furnished as proof that the goods have been taken over ; Whereas the oil made available to the Romanian authori ­ ties under this Regulation must not qualify for the export refund provided for in Article 20 of Regulation No 136/ 66/EEC or for the consumption aid provided for in Article 1 1 of that Regulation ; Whereas neither monetary compensatory amounts nor accession compensatory amounts should be applied ; Whereas products held by intervention agencies for export are subject to Commission Regulation (EEC) No 569/88 (^ as last amended by Regulation (EEC) No 709/90 (6) ; whereas the Annex to the said Regulation should be extended as regards the endorsements to be entered ; HAS ADOPTED THIS REGULATION : Article 1 1 . The Servicio Nacional de Productos Agrarios (Spain), hereinafter referred to as 'SENPA', shall open an invita ­ tion to tender in accordance with the provisions of this Regulation for the supply to Romania of 2 500 tonnes of olive oil as defined in point 3 of the Annex to Regulation No 136/66/EEC. 2. The following raw materials required for the prepa ­ ration of 2 500 tonnes of olive oil shall be made available for this tendering procedure by the intervention agency :  250 tonnes of virgin olive oil other than lampante grade,  the necessary quantity of lampante virgin olive oil to obtain 2 250 tonnes of refined olive oil in accordance with the formula laid down in Article 17 of Commis ­ sion Regulation (EEC) No 2960/77 Q. 3. The end product must be put up in metal containers in accordance with Annex II. The words 'Olive oil  Product of the European Economic Community' must appear on the packaging in Romania and one of the offi ­ cial languages of the Community, together with a code number identifying the packaging plant. No other markings shall be permitted. 4. Offers submitted in response to the invitation to tender shall take account of all the costs involved in the operation, including the withdrawal, refining, mixing and packaging costs and the cost of loading the product deli ­ vered at factory on the means of transport provided by the Romanian authorities. 5. Tenders shall indicate the place at which the end product is to be made available to the Romanian authori ­ ties. One such place only shall be indicated in respect of each lot. 6. The packaged oil shall be made available to the Romanian authorities before 15 June 1990 and shall continue to be available to them until 15 July 1990. Article 2 The invitation to tender shall be published on 17 April 1990 . (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 280, 29 . 9. 1989, p. 2. 0 OJ No L 53, 1 . 3. 1986, p. 43 . 0 OJ No L 31 , 2. 2. 1990, p. 1 . 0 OJ No L 55, 1 . 3 . 1988, p. 1 . (&lt;) OJ No L 78, 24 . 3 . 1990, p. 13 . f) OJ No L 348, 30 . 12. 1977, p. 46 . No L 96/64 Official Journal of the European Communities 12. 4 . 90 The lots of oil for which contracts are to be awarded, each corresponding to 500 tonnes of the end product, and the places where they are stored shall be displayed by 'SENPA' at its head office at Calle Beneficencia, 8, Madrid 28004, Spain. A copy of the invitation to tender shall be forwarded forthwith to the Commission. Article 3 Tenders, for 500-tonne lots, must reach SENPA, Calle Beneficencia, 8 , Madrid 28004, Spain not later than 2 p.m. (local time) on 27 April 1990. They shall not be accepted unless they are accompanied by evidence that a security of Ptas 2 800 per 100 kilograms has been lodged. Article 4 SENPA shall transmit to the Commission not later than three days after the expiry of the time limit fixed for the submission of tenders a list without names indicating the amounts tendered for each lot, expressed in national currency. The Commission shall award the lots in relation to the amounts. Where several identical tenders are submitted a ballot shall be held. The Commission's decision shall be noti ­ fied immediately to Spain and to the Member State of manufacture which is to make the product available. Article 5 1 . Removal of the goods by the successful tenderers shall be subject to the provisions of Regulation (EEC) No 569/88 . 2. The security to be lodged with SENPA by the successful tenderer prior to the removal of the goods shall be Ptas 36 000 per 1 00 kilograms of olive oil . Article 6 The competent authorities in the Member States shall verify that the oil is supplied as specified in this Regula ­ tion . The olive oil shall be made available to the Roma ­ nian authorities under the supervision of a representative of the authority responsible for the control. The control document shall be stamped when the above verification has taken place . Article 7 1 . The principal requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (') shall be : (a) in the case of the security referred to in Article 3 :  the continuation of the tender,  the lodging of the security referred to in Article 5 ; (b) in the case of the security referred to in Article 5 : the supply of the product in accordance with Articles 1 (3) and (4) and 9 and with the terms of the invitation to tender. 2. The tendering security shall be released :  immediately if it is decided not to award a contract,  immediately if the tender is not accepted,  in cases where the tender is accepted, when the prin ­ cipal requirements referred to in paragraph 1 (a) have been met. 3 The security referred to in Article 5 shall be released when the obligations specified in Article 7 ( 1 ) (b) have been fulfilled and following the return to SENPA of the control document provided for in Article 10 ( I ), and on presentation by the authorized representative of the Romanian authorities of the certificate showing that the product has been taken over. Article 8 Products dispatched in accordance with this Regulation shall not qualify for export refunds or under the consumption aid arrangements and shall not be subject to the arrangements governing monetary compensatory amounts or accession compensatory amounts. Article 9 1 . Removal of the goods by the Romanian authorities from the successful tenderers shall be conditional on the advance lodging in the Member State in which the products are to be made available of a security, for an amount equal to the intervention price ordinary virgin olive oil , applicable at the time of release from stock. 2. The products shall be made available to persons duly authorized by the Romanian authorities to transport the products or have them transported in Romania. A model of the authorization is shown in Annex III . 3 . The products shall be made available :  on presentation of the original authorization referred to in paragraph 2 drawn up in the official language of the Member State in which the goods are removed, and  after a duly completed certificate showing that the goods have been taken over has been stamped by the authorized person . 4. The security referred to in paragraph 1 shall be released in accordance with Articles 4 and 13 ( 1 ) (a) of Regulation (EEC) No 569/88 . Article 1 8 thereof shall not apply. Article 10 1 . As regards the application of the provisions of Regu ­ lation (EEC) No 569/88 for the removal of stocks from intervention and the preparation of olive oil by the successful tenderer, the following item 34 and the rele ­ vant footnote are added to Part II of the Annex thereto entitled 'Products subject to a use and/or destination other than that mentioned under I' :(') OJ No L 205, 3 . 8 . 1985, p. 5. 12. 4. 90 Official Journal of the European Communities No L 96/65 61 and the relevant footnote added to Part I of the Annex thereto entitled 'Products to be exported in the same state as that in which they were removed from intervention stock' : '61 . Commission Regulation (EEC) No 948/90 of 11 April 1990 opening an invitation to tender for the supply of olive oil to Romania (61): 34. Commission Regulation (EEC) No 948/90 of 1 1 April 1990 opening an invitation to tender for the supply of olive oil to Romania ^):  section 104 of the T 5 control copy : for refi ­ ning market preparation and export to Romania  Regulation (EEC) No 948/90,  section 106 of the control copy T 5 : product not subject to a monetary or accession compensatory amount or export refund ; (61) OJ No L 96, 12. 4. 1990, p. 63.' (J4) OJ No L 96, 12. 4. 1990, p. 63. 2. As regards the application of the provisions of Regu ­ lation (EEC) No 569/88 following the taking over of the products by the Romanian authorities, the following item Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1990. For the Commission Ray MAC SHARRY Member of the Commission No L 96/66 Official Journal of the European Communities 12. 4. 90 ANNEX I I. Model of the taking-over certificate I , the undersigned : (Surname, forename, business name) on behalf of the Romanian Government hereby certify that the goods listed below have been taken over :  Place and date of taking over :..  Product :  Tonnage (net, gross or gross for net weight) taken over :  Packaging :  Number of items :  net weight per item (kilograms) :  marked (endorsement) : The goods delivered are of the quality specified . Observations : (Signature) 12. 4. 90 Official Journal of the European Communities No L 96/67 ANNEX II 1 . Requirements relating to packaging and perservation The olive oil will be contained in one-litre metal containers coated inside with food-can varnish or which have undergone treatment offering equivalent guarantees, filled to capacity and hermetically sealed . The metal containers in turn will be packed in cardboard boxes containing 12, 15 or 20 litres . Any glue used in making up or closing the carboard boxes must be water resistant. Adhesive tape, if used, must not come unstuck in damp conditions. Conformity of packaging : the whole package ready for delivery, containing one-litre metal containers filled with water to 95 % and stored beforehand in accordance with standard ISO 2233 for a week at 20 ° C and 90% relative humidity, must meet the following tests : (a) Resistance to vertical shock : three vertical falls from a height of one metre . This test is to be carried out in accordance with standard ISO 2248 on three different edges of diffe ­ rent trihedrons, the packaging being suspended in such a way that its centre of gravity is vertical from the point of fall ; (b) Resistance to minimal compression : 6 000 newtons. This test is to be carried out in accordance with standards ISO 2872 and 2874, the packaging being placed in its normal transportation position . The result of each of these tests is to be evaluated on five complete packages as follows :  the cardboard boxes may be distorted but must remain intact and have no major rips,  there must be no leakage from the metal containers once they have been placed under vacuum. Tests equivalent to those referred to above are also allowed. The conformity of the packaging with the above requirements will be certified by an institute of packa ­ ging approved by the Member State concerned which will provide a detailed report and a description of the technical characterstics of the components of the packaging. The certificate of conformity will be valid for one year only. 2. Requirements relating to labelling Metal containers that have been printed lithographically and printed cardboard boxes will bear in the language or languages referred to in the notice of invitation to tender the following particulars : (a) the words 'olive oil ' ; (b) the words 'Product of the European Economic Community' ; (c) the net contents ; (d) the month and year of manufacture ; (e) the processors code. These particulars will appear on one side at least of the packagings and will occupy not less than one ­ third of the surface area. No L 96/68 Official Journal of the European Communities 12. 4. 90 ANNEX III Ministry of foreign trade Bucharest, AUTHORIZATION The Romanian Minister for Foreign Trade hereby certifies that Mr of the State organization at the Romanian Embassy in is duly authorized by the Romanian Government to take over the Community agricultural products made available by the European Community pursuant to: Council Regulation (EEC) No 282/90 and to take any action or sign any document, on behalf of the Romanian Government, relating thereto. The Romanian Minister for Foreign Trade (Signature and seal)